Citation Nr: 0619851	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on being 
permanently bedridden, based on the need for regular aid and 
attendance, or on the account of housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1953. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a September 2002 rating decision of the 
Louisville, Kentucky Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

In September 2002, the RO denied the veteran's claim of 
entitlement to special monthly compensation based on being 
permanently bedridden, based on the need for regular aid and 
attendance, or on the account of housebound status.  The 
veteran indicated disagreement with that decision and, after 
being issued a statement of the case (SOC), perfected his 
appeal of this claim by submitting a substantive appeal (VA 
Form 9) in April 2003.

In his April 2003 VA Form 9 and in June 2003, the veteran 
requested a personal hearing before a member of the Board, to 
be conducted by means of video teleconferencing.  In 
September 2004, he withdrew that request.  See 38 C.F.R. 
§ 20.702(e).  He did not indicate that he sought another 
hearing date or a hearing conducted by different method.  In 
fact, he indicated that his records should be sent to the 
Board to be considered based on the evidence already of 
record.  In April 2005, the Board remanded the claim for 
further development.  As noted in the April 2005 remand, the 
Board concluded that due process with regard to his right to 
a hearing before the Board has been satisfied.

The RO continued the previous denial in a supplemental 
statement of the case (SSOC) issued in September 2005, and 
the case has been returned to the Board.


FINDINGS OF FACT

1.  Service connection is in effect for the following 
disabilities: post-traumatic stress disorder, rated as 100 
percent disabling; tinnitus, rated as 10 percent disabling; 
residuals of frostbite of the left foot, rated as 10 percent 
disabling; residuals of frostbite of the right foot, rated as 
10 percent disabling; a shell fragment wound scar of the left 
knee, rated as zero percent (noncompensable) disabling; 
dermatophytosis (jungle rot) of the left foot, rated as zero 
percent (noncompensable) disabling; and bilateral hearing 
loss, rated as zero percent (noncompensable) disabling.  

2.  The preponderance of the competent and probative evidence 
shows that the service-connected disabilities have not 
rendered the veteran permanently bedridden or so helpless 
that he is unable to perform self-care tasks or protect 
himself from the hazards incident to his daily environment 
without care or assistance of another person on a regular 
basis.

3.  The preponderance of the competent and probative evidence 
shows that the service-connected disabilities have not caused 
the veteran to be permanently housebound.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
being permanently bedridden, based on the need for regular 
aid and attendance, or on the account of housebound status 
are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking special monthly compensation based on 
being permanently bedridden, based on the need for regular 
aid and attendance, or on the account of housebound status.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2005, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of what the 
evidence must show to establish entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on the account of 
housebound status.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to identify relevant 
evidence that VA would make reasonable efforts to obtain on 
his behalf.  

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.

In the VCAA letter, the veteran was told that VA was 
responsible for getting relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The veteran was also informed that VA would 
make reasonable efforts to get relevant records not held by a 
Federal agency, which may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers.

In the VCAA letter, the RO specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claim.  The VCAA letter thus complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  The claim was 
initially adjudicated by the RO in September 2002 before the 
April 2005 VCAA letter.  However, the veteran's claim was 
readjudicated by the RO and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC issued in September 2005.  The Board 
accordingly finds that there is no prejudice to the veteran.  
Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2) through (5) are not at issue as service 
connection has already been granted for various disabilities, 
and initial ratings and effective dates for such disabilities 
were assigned in prior final rating decisions.  Further, the 
issue of an effective date for special monthly compensation 
is moot as the Board's decision herein denies the claim.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA and private medical 
records, and a VA Form 21-2680 (examination for housebound 
status or permanent need for regular aid and attendance), 
which will be described below.

The Board notes that the VA Form 21-2680 was completed by a 
private physician and submitted in July 2001 and that the 
veteran has not been afforded a VA examination to 
specifically address the criteria for special monthly 
compensation based on the need for regular aid and attendance 
or on the account of housebound status.  However, a VA 
examination or medical opinion is not necessary to decide the 
claim because the evidence of record does contain sufficient 
competent medical evidence - specifically, the VA and private 
treatment records and the VA Form 21-2680 - to decide the 
claim.  Compare Howell v. Nicholson, 19 Vet. App. 535 (2006); 
see 38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative.  See 38 C.F.R. 
§ 3.103 (2005).  He requested a personal hearing before a 
Veterans Law Judge, but later withdrew that request.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Analysis

Initial matter

Service connection is in effect for the following 
disabilities: post-traumatic stress disorder, rated as 100 
percent disabling; tinnitus, rated as 10 percent disabling; 
residuals of frostbite of the left foot, rated as 10 percent 
disabling; residuals of frostbite of the right foot, rated as 
10 percent disabling; a shell fragment wound scar of the left 
knee, rated as zero percent (noncompensable) disabling; 
dermatophytosis (jungle rot) of the left foot, rated as zero 
percent (noncompensable) disabling; and bilateral hearing 
loss, rated as zero percent (noncompensable) disabling.

The Board notes that the veteran and his representative 
contend that the veteran is entitled to special monthly 
compensation due to residuals of cerebrovascular accidents, 
which they attributed to being secondary to circulatory 
problems related to the service-connected residuals of 
frostbite of the feet.  A January 2004 VA examiner indicated 
that it was unlikely that the frostbite was responsible for 
the veteran's widespread cardiovascular disease and that it 
was as likely as not that the cardiovascular disease was 
secondary to long years of tobacco abuse and 
hypertriglyceridemia.  In a May 2004 rating decision, service 
connection was denied for residuals of a cerebrovascular 
accident (stroke).  The RO notified the veteran of this 
decision in June 2004 and provided him with appellate rights.  
He did not appeal that denial of service connection.  As 
such, service connection is not in effect for residuals of 
cerebrovascular accident and special monthly compensation 
cannot be granted based on being permanently bedridden, based 
on the need for regular aid and attendance, or on the account 
of housebound status due to residuals of a cerebrovascular 
accident.

Permanently Bedridden

The competent medical evidence shows that the veteran is 
permanently bedridden.  Specifically, the VA Form 21-2680 
received in July 2001 shows that the veteran was in bed 15 
hours a day.  The question is whether the veteran is 
permanently bedridden due to a service-connected disability.  
The competent medical evidence does not reveal that the 
veteran is permanently bedridden due to any of his service-
connected disabilities, to include his PTSD.  In particular, 
there is no evidence that the veteran's PTSD or any other 
service-connected disability has caused him to remain in bed.  
The competent medical evidence reflects that the veteran has 
had a history of cerebrovascular accidents and transient 
ischemic attacks.  In that regard, the VA Form 21-2680 shows 
that the only diagnosis listed was left hemiplegia.  As noted 
above, the January 2004 VA examiner opined that it was 
unlikely that the service-connected residuals of frostbite 
caused the veteran's widespread cardiovascular disease, and 
in an unappealed May 2004 rating decision, service connection 
for residuals of a cerebrovascular accident was denied.  
Therefore, the veteran is not entitled to special monthly 
compensation on the basis of being permanently bedridden due 
to residuals of a cerebrovascular accident.

In short, the preponderance of the competent and probative 
evidence shows that the service-connected disabilities have 
not rendered the veteran permanently bedridden.

Need for the regular aid and attendance of another person

The competent medical evidence shows that the veteran is in 
need of the regular aid and attendance of another person.  
Specifically, the VA Form 21-2680 received in July 2001 
reflects that the veteran had no fine movements in the right 
upper extremity, that he had no significant movement in the 
left upper extremity, and that he required the daily personal 
health care services of a skilled provider without which he 
would be hospitalized.  Likewise, VA treatment records dated 
in October 2003 and March 2004 reveal that the veteran had an 
inability to feed himself or dress and undress himself.  As 
for an inability to attend to the wants of nature, an October 
2003 VA treatment record shows that the veteran needed 
assistance getting to the bathroom.  Moreover, in September 
2003, VA found the veteran eligible for homemaker/household 
aide program.  Also, a June 2005 VA treatment record 
indicates that the veteran required full assistance at home.  

The question is whether the veteran needs the regular aid and 
attendance of another person due to a service-connected 
disability.  The competent medical evidence does not reveal 
that the veteran needs the regular aid and attendance of 
another person due to any service-connected disability, to 
include his PTSD.  In particular, the submitted VA Form 21-
2680 shows that the only diagnosis listed was left 
hemiplegia.  As previously indicated, the January 2004 VA 
examiner opined that it was unlikely that the service-
connected residuals of frostbite caused the veteran's 
widespread cardiovascular disease, and in an unappealed May 
2004 rating decision, service connection for residuals of a 
cerebrovascular accident was denied.  There is simply no 
evidence that the veteran's inability to feed himself, dress 
and undress himself and keep himself ordinarily clean and 
presentable, his need for assistance in getting to the 
bathroom, and his need for full assistance at home is due to 
PTSD, residuals of frostbite of the feet, or any other 
service-connected disability.   
 
The veteran has had hallucinations and suicidal ideation.  
Even assuming that this symptomatology is a manifestation of 
the service-connected PTSD, there is no evidence that the 
veteran's PTSD results in an incapacity requiring care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  In 
that regard, the Board notes that VA treatment records from 
2001 and 2002 show that a global assessment of functioning 
(GAF) score of 50 was assigned for the veteran's level of 
functioning.  A GAF of 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

As for the other factors noted in 38 C.F.R. § 3.352(a), there 
is no evidence that the veteran requires a special prosthetic 
or orthopedic appliance for any of his service-connected 
disabilities.  Also, there is no evidence that any of his 
physical service-connected disabilities cause an incapacity 
requiring care or assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment.  

In sum, the preponderance of the competent and probative 
evidence shows that the service-connected disabilities have 
not rendered the veteran so helpless that he is unable to 
perform self-care tasks or protect himself from the hazards 
incident to his daily environment without care or assistance 
of another person on a regular basis.

Housebound status

As for whether special monthly compensation is warranted 
under 38 U.S.C.A. § 1114(s), the veteran has a single 
service-connected disability rated as 100 percent disabling, 
PTSD.  However, he does not have any additional service-
connected disabilities independently rated as 60 percent 
disabling.  The veteran is substantially confined to his 
dwelling and it is reasonably certain that the confinement 
will continue throughout his lifetime.  The only question is 
whether he is permanently housebound by reason of his 
service-connected disabilities.  The competent medical 
evidence reflects that the veteran has had a history of 
cerebrovascular accidents and transient ischemic attacks.  
However, as stated above, the January 2004 VA examiner opined 
that it was unlikely that the service-connected residuals of 
frostbite caused the veteran's widespread cardiovascular 
disease, and in an unappealed May 2004 rating decision, 
service connection for residuals of a cerebrovascular 
accident was denied.  There is no evidence that the veteran 
is substantially confined to his dwelling due to any service-
connected disability, including his PTSD.  Therefore, the 
preponderance of the competent and probative evidence is 
against a finding that the veteran is permanently housebound 
by reason of his service-connected disabilities.


ORDER

Special monthly compensation on account of being permanently 
bedridden, the need for the regular aid and attendance of 
another person or at the housebound rate is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


